Exhibit 10.2

STOCK OPTION AGREEMENT
(NON-ISO)

        THIS AGREEMENT, made this         day of       , 2    , by and between
Graco Inc., a Minnesota corporation (the “Company”) and              (the
“Employee”).

      WITNESSETH THAT:

        WHEREAS, the Company pursuant to the Graco Inc. Stock Incentive Plan
(the “Plan”) wishes to grant this stock option to Employee;

        NOW THEREFORE, in consideration of the premises and of the mutual
covenants herein contained, the parties hereto hereby agree as follows:

  1.

Grant of Option


 

The Company hereby grants to Employee, the right and option (hereinafter called
the “option”) to purchase all or any part of an aggregate of         shares of
Common Stock of the Company, par value $1.00 per share, at the price of
$         per share on the terms and conditions set forth herein.


  2.

Duration and Exercisability


  A.

This option may not be exercised by Employee until the expiration of one (1)
year from the date of grant, and this option shall in all events terminate ten
(10) years after the date of grant. During the first year from the date of grant
of this option, no portion of this option may be exercised. Thereafter this
option shall become exercisable in four cumulative installments of 25% as
follows:


  Date Total Portion of Option
Which is Exercisable   One Year after Date of Grant   25%   Two Years after Date
of Grant   50%   Three Years after Date of Grant   75%   Four Years after Date
of Grant 100%


 

In the event that Employee does not purchase in any one year the full number of
shares of Common Stock of the Company to which he/she is entitled under this
option, he/she may, subject to the terms and conditions of Section 3 hereof,
purchase such shares of Common Stock in any subsequent year during the term of
this option.


  B.

During the lifetime of the Employee, the option shall be exercisable only by
him/her and shall not be assignable or transferable by him/her otherwise than by
will or the laws of descent and distribution.


  3.

Effect of Termination of Employment


  A.

In the event that Employee shall cease to be employed by the Company or its
subsidiaries for any reason other than his/her gross and willful misconduct,
death, retirement (as defined in Section 3. D. below), or disability (as defined
in Section 3. D. below), Employee shall have the right to exercise the option at
any time within one month after such termination of employment to the extent of
the full number of shares he/she was entitled to purchase under the option on
the date of termination, subject to the condition that no option shall be
exercisable after the expiration of the term of the option.


  B.

In the event that Employee shall cease to be employed by the Company or its
subsidiaries by reason of his/her gross and willful misconduct during the course
of his/her employment, including but not limited to wrongful appropriation of
Company funds or the commission of a felony, the option shall be terminated as
of the date of the misconduct.


  C.

If the Employee shall die while in the employ of the Company or a subsidiary or
within one month after termination of employment for any reason other than gross
and willful misconduct and shall not have fully exercised the option, all
remaining shares shall become immediately exercisable and such option may be
exercised at any time within twelve months after his/her death by the executors
or administrators of the Employee or by any person or persons to whom the option
is transferred by will or the applicable laws of descent and distribution, and
subject to the condition that no option shall be exercisable after the
expiration of the term of the option.


  D.

If the Employee’s termination of employment is due to retirement (either after
attaining age 55 with 10 years of service, or attaining age 65), or due to
disability within the meaning of the provisions of the Graco Long-Term
Disability Plan subject to the conditions that no option shall be exercisable
after the expiration of the terms of the option, all remaining shares shall
become immediately exercisable and the option may be exercised by the Employee
at any time within three years of the Employee’s retirement, subject to the
condition that no option shall be exercisable after the expiration of the term
of the option. In the event of the death of the Employee within the three-year
period after retirement, the option may be exercised at any time within twelve
months after his/her death by the executors or administrators of the Employee or
by any person or persons to whom the option is transferred by will or the
applicable laws of descent and distribution, to the extent of the full number of
shares he/she was entitled to purchase under the option on the date of death,
and subject to the condition that no option shall be exercisable after the
expiration of the term of the option.


  E.

Notwithstanding anything to the contrary contained in this Section 3, if the
Employee chooses to terminate his/her employment by retirement (as defined in
Section 3. D. above) and has not given the Company written notice, by
correspondence to his/her immediate supervisor and the Chief Executive Officer,
of said intention to retire not less than six (6) months prior to the date of
his/her retirement, then in such event for purposes of this Agreement said
termination of employment shall be deemed to be not a retirement but a
termination subject to the provisions of Section 3. A. above, provided, however,
that in the event that the Chief Executive Officer, in his/her sole discretion
and judgement, determines that termination of employment by retirement of the
Employee without six (6) months prior written notice is in the best interests of
the Company, then such retirement shall be subject to Section 3. D. above.


  4.

Manner of Exercise


  A.

The option can be exercised only by Employee or other proper party within the
option period delivering written notice to the Company at its principal office
in Minneapolis, Minnesota, stating the number of shares as to which the option
is being exercised and, except as provided in Section 4. C., accompanied by
payment-in-full of the option price for all shares designated in the notice.


  B.

The Employee may, at Employee’s election, pay the option price either by check
(bank check, certified check, or personal check) or by delivering to the Company
for cancellation shares of Common Stock of the Company which have been held by
the Employee for not less than six (6) months with a fair market value equal to
the option price. For these purposes, the fair market value of the Company’s
Common Stock shall be the closing price of the Common Stock on the date of
exercise on the New York Stock Exchange (the “NYSE”) or on the principal
national securities exchange on which such shares are traded if the shares are
not then traded on the NYSE. If there is not a quotation available for such day,
then the closing price on the next preceding day for which such a quotation
exists shall be determinative of fair market value. If the shares are not then
traded on an exchange, the fair market value shall be the average of the closing
bid and asked prices of the Common Stock as reported by the National Association
of Securities Dealers Automated Quotation System. If the Common Stock is not
then traded on NASDAQ or on an exchange, then the fair market value shall be
determined in such manner as the Company shall deem reasonable.


  C.

The Employee may, with the consent of the Company, pay the option price by
arranging for the immediate sale of some or all of the shares issued upon
exercise of the option by a securities dealer and the payment to the Company by
the securities dealer of the option exercise price.


  5.

Payment of Withholding Taxes


 

Upon exercise of any portion of this option, Employee shall pay to the Company
an amount sufficient to satisfy any federal, state, or local withholding tax
requirements which arise as a result of the exercise of the option or provide
the Company with satisfactory indemnification for such payment. Such amount may
be paid by the Employee by delivering to the Company for cancellation shares of
Common Stock of the Company with a fair market value equal to the minimum amount
of such withholding tax requirement by (i) electing to have the Company withhold
common shares otherwise to be delivered with a fair market value equal to the
minimum statutory amount of such taxes required to be withheld by the Company,
or (ii) electing to surrender to the Company previously owned common shares with
a fair market value equal to the amount of such minimum tax obligation.


  6.

Change of Control


  A.

Notwithstanding Section 2(a) hereof, the entire option shall become immediately
and fully exercisable on the day following a “Change of Control” and shall
remain fully exercisable until either exercised or expiring by its terms. A
“Change of Control” means:


  (1)

acquisition by any individual, entity, or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Exchange Act of 1934), (a “Person”), of beneficial
ownership (within the meaning of Rule 13d-3 under the 1934 Act) which results in
the beneficial ownership by such Person of 25% or more of either


  (a)

the then outstanding shares of Common Stock of the Company (the “Outstanding
Company Common Stock”) or


  (b)

the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”);


 

provided, however, that the following acquisitions will not result in a Change
of Control:


  (i)

an acquisition directly from the Company,


  (ii)

an acquisition by the Company,


  (iii)

an acquisition by an employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company,


  (iv)

an acquisition by any Person who is deemed to have beneficial ownership of the
Company common stock or other Company voting securities owned by the Trust Under
the Will of Clarissa L. Gray (“Trust Person”), provided that such acquisition
does not result in the beneficial ownership by such Person of 32% or more of
either the Outstanding Company Common Stock or the Outstanding Company Voting
Securities, and provided further that for purposes of this Section 6, a Trust
Person shall not be deemed to have beneficial ownership of the Company common
stock or other Company voting securities owned by The Graco Foundation or any
employee benefit plan of the Company, including, without limitations, the Graco
Employee Retirement Plan and the Graco Employee Stock Ownership Plan,


  (v)

an acquisition by the Employee or any group that includes the Employee, or


  (vi)

an acquisition by any corporation pursuant to a transaction that complies with
clauses (a), (b), and (c) of subsection (4) below; and


 

provided, further, that if any Person’s beneficial ownership of the Outstanding
Company Common Stock or Outstanding Company Voting Securities is 25% or more as
a result of a transaction described in clause (i) or (ii) above, and such Person
subsequently acquires beneficial ownership of additional Outstanding Company
Common Stock or Outstanding Company Voting Securities as a result of a
transaction other than that described in clause (i) or (ii) above, such
subsequent acquisition will be treated as an acquisition that causes such Person
to own 25% or more of the Outstanding Company Common Stock or Outstanding
Company Voting Securities and be deemed a Change of Control; and provided
further, that in the event any acquisition or other transaction occurs which
results in the beneficial ownership of 32% or more of either the Outstanding
Company Common Stock or the Outstanding Company Voting Securities by any Trust
Person, the Incumbent Board may by majority vote increase the threshold
beneficial ownership percentage to a percentage above 32% for any Trust Person;
or


  (2)

Individuals who, as of the date hereof, constitute the Board of Directors of the
Company (the “Incumbent Board”) cease for any reason to constitute at least a
majority of said Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board will be considered
as though such individual were a member of the Incumbent Board, but excluding,
for this purpose, any such individual whose initial membership on the Board
occurs as a result of an actual or threatened election contest with respect to
the election or removal of directors or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board; or


  (3)

The commencement or announcement of an intention to make a tender offer or
exchange offer, the consummation of which would result in the beneficial
ownership by a Person of 25% or more of the Outstanding Company Common Stock or
Outstanding Company Voting Securities; or


  (4)

The approval by the shareholders of the Company of a reorganization, merger,
consolidation, or statutory exchange of Outstanding Company Common Stock or
Outstanding Company Voting Securities or sale or other disposition of all or
substantially all of the assets of the Company (“Business Combination”) or, if
consummation of such Business Combination is subject, at the time of such
approval by stockholders, to the consent of any government or governmental
agency, the obtaining of such consent (either explicitly or implicitly by
consummation) excluding, however, such a Business combination pursuant to which


  (a)

all or substantially all of the individuals and entities who were the beneficial
owners of the Outstanding Company Common Stock or Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 80% of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Business Combination
(including, without limitation, a corporation that as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Company Common Stock or Outstanding Company Voting
Securities,


  (b)

no Person [excluding any employee benefit plan (or related trust) of the Company
or such corporation resulting from such Business Combination] beneficially owns,
directly or indirectly, 25% or more of the then outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination, and


  (c)

at least a majority of the members of the board of directors of the corporation
resulting from such Business Combination were members of the Incumbent Board at
the time of the execution of the initial Agreement, or of the action of the
Board, providing for such Business Combination; or


  (5)

approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.


  B.

A Change of Control shall not be deemed to have occurred with respect to an
Employee if:


  (1)

the acquisition of the 25% or greater interest referred to in subparagraph A.(1)
of this Section 6 is by a group, acting in concert, that includes the Employee
or


  (2)

if at least 25% of the then outstanding common stock or combined voting power of
the then outstanding Company voting securities (or voting equity interests) of
the surviving corporation or of any corporation (or other entity) acquiring all
or substantially all of the assets of the Company shall be beneficially owned,
directly or indirectly, immediately after a reorganization, merger,
consolidation, statutory share exchange, disposition of assets, liquidation or
dissolution referred to in subsections (4) or (5) of this section by a group,
acting in concert, that includes that Employee.


  7.

Adjustments


 

If there shall be any change in the number or character of the Common Stock of
the Company through merger, consolidation, reorganization, recapitalization,
dividend in the form of stock (of whatever amount), stock split or other change
in the corporate structure of the Company, and all or any portion of the option
shall then be unexercised and not yet expired, appropriate adjustments in the
outstanding option shall be made by the Company, in order to prevent dilution or
enlargement of option rights. Such adjustments shall include, where appropriate,
changes in the number of shares of Common Stock and the price per share subject
to the outstanding option.


  8.

Miscellaneous


  A.

This option is issued pursuant to the Plan and is subject to its terms. A copy
of the Plan has been given to the Employee. The terms of the Plan are also
available for inspection during business hours at the principal offices of the
Company.


  B.

This Agreement shall not confer on Employee any right with respect to
continuance of employment by the Company or any of its subsidiaries, nor will it
interfere in any way with the right of the Company to terminate such employment
at any time. Employee shall have none of the rights of a shareholder with
respect to shares subject to this option until such shares shall have been
issued to him/her upon exercise of this option.


  C.

The Company shall at all times during the term of the option reserve and keep
available such number of shares as will be sufficient to satisfy the
requirements of this Agreement.


        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed on the day and year first above written.

  GRACO INC.

  By Its Chief Executive Officer



 

--------------------------------------------------------------------------------

 



 

--------------------------------------------------------------------------------

Employee

Stock Incentive Plan
Schedule Identifying Non-ISO Stock Option Agreements Executed and
Material Details in which Executed Agreements Differ from Agreement Copy Filed
Current as of March 28, 2003

DATE NAME SHARES PRICE       June 25, 2001 David A. Roberts* 50,000 $31.20
February 22, 2002 David M. Lowe   7,500 $41.38 February 22, 2002 David A.
Roberts* 40,000 $41.38 February 22, 2002 James A. Graner   5,000 $41.38 February
22, 2002 D. Christian Koch   7,500 $41.38 February 22, 2002 Robert M. Mattison
  5,000 $41.38 February 22, 2002 Mark W. Sheahan   5,000 $41.38 February 22,
2002 Steve L. Bauman   5,000 $41.38 February 22, 2002 Patrick J. McHale   7,500
$41.38 February 22, 2002 Fred A. Sutter   7,500 $41.38 February 22, 2002 Charles
L. Rescorla 10,000 $41.38 February 22, 2002 Dale D. Johnson 10,000 $41.38
February 21, 2003 David M. Lowe 15,000 $26.01 February 21, 2003 David A.
Roberts* 72,000 $26.01 February 21, 2003 Karen P. Gallivan 10,000 $26.01
February 21, 2003 James A. Graner 12,000 $26.01 February 21, 2003 D. Christian
Koch 15,000 $26.01 February 21, 2003 Robert M. Mattison 10,000 $26.01 February
21, 2003 Mark W. Sheahan 12,000 $26.01 February 21, 2003 Patrick J. McHale
15,000 $26.01 February 21, 2003 Fred A. Sutter 15,000 $26.01 February 21, 2003
Charles L. Rescorla 18,000 $26.01 February 21, 2003 Dale D. Johnson 18,000
$26.01

* Option agreement does not contain Section 3.E.